Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. Applicant has argued that Nakayama does not teach a control unit making a determination based on pretreatment container content information, or a special washing control unit that determines whether the pretreatment containers storing the special washing liquid are present on the pretreatment table based on the pretreatment container content information after receiving a special washing command. However, Nakayama teaches a computer control unit that dispenses washing fluid to pretreatment containers, and sucks washing fluid from the pretreatment containers at the end of the cycle (Abstract, [0059]-[0061], Fig. 3). Therefore, in order for Nakayama's computer control unit to function successfully, it must be aware of the whether or not each pretreatment container contains washing fluid, and dispense and aspirate washing fluid for the pretreatment containers accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/J.M./Examiner, Art Unit 1798      

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798